UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:July 31 Date of reporting period:April 30, 2012 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) Henderson All Asset Fund April 30, 2012 Shares Value (note 3) Investment companies – 47.78% Alternatives - 12.33% ASG Global Alternatives Fund $ 860,949 BH Global, Ltd. BlueCrest AllBlue Fund, Ltd. Franklin Templeton Hard Currency Fund Equity – 22.67% Gateway Fund Henderson Global Technology Fund (a) Henderson Japan Focus Fund (a) iShares MSCI Pacific ex-Japan Index Fund SPDR S&P rust SPDR S&P Oil & Gas Exploration & Production ETF Vanguard Dividend Appreciation ETF Fixed income - 12.78% Henderson Strategic Income Fund (a) iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund Total investment companies (Cost $13,858,908) Short-term investments – 50.94% Federated Obligations Fund Fidelity Institutional Treasury Portfolio (b) Total short-term investments (Cost $14,809,654) Total investments - 98.72% (Cost $28,668,562) Net other assets and liabilities – 1.28% Total net assets – 100.00% (a) Affiliated holding, see notes to financial statements for further information. (b) A portion of this security is segregated as collateral for futures contracts. See notes to financial statements Henderson Global Funds Notes to financial statements (unaudited) 1. The Henderson All Asset Fund (the “Fund”) is a Fund-of-Fund that seeks to achieve its objective by investing in a portfolio of underlying funds (“underlying funds”) which, in turn, may invest in a variety of US and foreign equity, fixed income, money market and derivative instruments. The Fund-of-Fund does not invest in the underlying funds for the purpose of exercising management or control; however, investments by the Fund-of -Fund, within their principal investment strategies, may represent a significant portion of the underlying funds’ net assets. The Fund-of-Fund’ “Portfolio of Investment “lists the underlying funds held as an investment of the Fund-of-Fund as a period end, but does not include the holdings of the underlying funds. A complete list of the holdings of each underlying fund, as well as the financial statements of each underlying fund, are available at the SEC’s website at www.sec.gov. All percentages are based on the net assets of the Fund as of April 30, 2012. 2. Net unrealized appreciation of the Fund’s investment securities was $29,643 of which $90,797 related to the appreciated investment securities and $61,154 related to depreciated investment securities for the period ended April 30, 2012. 3. Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the market value provided by independent pricing services approved by the Board of Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked prices or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates fair market value. Investments in registered investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable quoted forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Fund. 4. Various inputs are used in determining the value of the Fund’s investments. The Fund uses a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels: · Level 1 – quoted prices (unadjusted) in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including management’s own assumptions in determining the fair value of investments) Any transfers between levels are disclosed, effective at the end of the period, in the table below with the reasons for the transfers disclosed in a note to the table, if applicable. The following table summarizes the Fund's investments that are measured at fair value by level within the fair value hierarchy at April 30, 2012: All Asset Fund Description Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs Total (level 1) (level 2) (level 3) Investment Companies $ $
